Allowable Subject Matter
Claims 1-2, 32-47 and 49-50 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest reference, Park, discloses an electronic device comprising:
a wireless transceiver (Park ‘573, paragraph [0146], transceiver); and  
processing circuitry (Park ‘573, paragraph [0235], circuits) operatively coupled to the transceiver and configured to a method, the method comprising:
performing beam training with a remote mobile terminal based on the downlink system information (Park, paragraph [0173], beamforming applied to signals transmitted through each antenna using the precoding vectors; paragraph [0235], report channel state information for indicating a specific code vector in a codebook, phase differences between adjacent elements included in each code vector), wherein the beam training comprises: 
transmitting a first reference signal beam in a first direction via a first sub array of the CCSA antenna, and a second reference signal beam in a second direction different from the first direction via a second sub array of the CCSA antenna different from the first sub array of the CCSA antenna (Park ‘573, paragraph [0007], CSI-RS from base station through multi-antenna port, has a codebook including code vectors in which phase differences between adjacent elements in each code vector are different from each other;  paragraphs [0149], [0150], sub-array; paragraph [0152], transmission signal vector of M co-polarized elements in one column; paragraph [0191], antennas of the base station arranged along the curved surface of the cylinder due to the characteristics of the cylindrical antenna array); 
receiving, from the remote mobile terminal, first information corresponding to the first reference signal beam and second information corresponding to the second reference signal beam, 
determining a sub array of the CCSA antenna to serve the remote mobile terminal (Park ‘573, paragraphs [0149], [0150], sub-array; paragraph [0152], transmission signal vector of M co-polarized elements in one column; paragraph [0191], antennas of the base station arranged along the curved surface of the cylinder due to the characteristics of the cylindrical antenna array); and
upon completion of the beam training (Park, paragraph [0173], beamforming applied to signals transmitted through each antenna using the precoding vectors; paragraph [0235], report channel state information for indicating a specific code vector in a codebook, phase differences between adjacent elements included in each code vector): the method further comprises:
transmitting a reference signal to the remote mobile terminal via the determined sub array (Park ‘573, paragraph [0007], CSI-RS from base station through multi-antenna port, has a codebook including code vectors in which phase differences between adjacent elements in each code vector are different from each other;  paragraphs [0149], [0150], sub-array; paragraph [0152], transmission signal vector of M co-polarized elements in one column); 
based on the received channel state information, determining a scheduling scheme for the remote mobile terminal, the scheduling scheme comprising data precoding information, modulation and coding information and transmission resource information to be used for communicating with the remote mobile terminal via the determined sub array (Park ‘573, paragraph [0007], determining a 
transceiving data with the remote mobile terminal via the determined sub array in accordance with the scheduling scheme (Park, paragraph [0173], beamforming applied to signals transmitted through each antenna using the precoding vectors).

Park does not explicitly disclose that the feedback indicates quality information including a  Channel State Information Reference Signal (CSI-RS) resource indicator (CRI) and one of a  Received Signal Strength Indicator (RSSI) or a  Channel Quality Indicator (CQI); the channel state information including a rank indicator (RI), a channel quality indicator (COI) and a pre-coding matrix indicator (PMI).

Park ‘429 discloses receiving, from the remote mobile terminal,  quality information corresponding to the first reference signal beam and second quality information corresponding to the second reference signal beam, the first quality information including a first Channel State Information Reference Signal (CSI-RS) resource indicator (CRI) and one of a first Received Signal Strength Indicator (RSSI) or a first Channel Quality Indicator (CQI), the second quality information including a second CRI and one of a second Received Signal Strength Indicator (RSSI) or a second Channel Quality Indicator (CQI) (Park ‘429, Fig. 5; paragraph [0054], Rx power based on searching reference signals; paragraph [0062], generate suitable beams based on measured channel information; paragraph [0079], CSI determined based on CQI (channel quality); paragraph [0080], based on CSI reported, select most suitable sub-array beams; paragraphs [0085]-[0090], best CSI, second best CSI);
(Park ‘429, paragraph [0011], CSI includes RI, PMI, CQI);
based on the first quality information and the second quality information, determining a sub array of the CCSA antenna to serve the remote mobile terminal (Park ‘429, Fig. 5; paragraph [0054], Rx power based on searching reference signals; paragraph [0062], generate suitable beams based on measured channel information; paragraph [0079], CSI determined based on CQI (channel quality); paragraph [0080], based on CSI reported, select most suitable sub-array beams; paragraphs [0085]-[0090], best CSI, second best CSI).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to indicate of a beam with a best channel quality in the invention of Park in view of Kihira.  The motivation to combine the references would have been to select the optimal antennas.

Park does not explicitly disclose determining a sub-array based on the channel state.

Kihira discloses an electronic device (Kihira, paragraph [0001], base station)  comprising: 
processing circuitry (Kihira, paragraph [0056], circuit) configured to 
based on the first quality information and the second quality information, determining a sub array of the CCSA antenna to serve the remote mobile terminal (Kihira, paragraph [0016]-[0017], determine a number of sub-arrays to be allocated to each of a plurality of user terminals on the basis of the positions of the antenna apparatus and the user terminals [channel state] in order to provide excellent communication quality to a plurality of terminals).


The cited references do not disclose, and, based on the number and combination of references, it would not have been obvious to a person of ordinary skill in the art, at the time of the invention, for the invention of Park ‘573 in view of Kihira, and further in view of Park ‘429 to include broadcasting downlink system information, the downlink system information comprising information about a number of downlink beams to be broadcast by a columnar curved surface array (CCSA) antenna, a frame structure associated with the CCSA antenna, a cell number associated with the CCSA antenna, and a beam training parameter.

Independent claims 32 and 41 are allowable for substantially the same reasons as claim 1.
Dependent claims 2, 33-40, 42-47 and 49-50 are allowable for at least the reasons stated with respect to the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jiang et al. (US 2019/0109686) discloses various antenna sub-array configurations for a base station in Figs. 15-41.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.